Name: Regulation (EEC) No 1592/71 of the Commission of 23 July 1971 on the classification of goods under heading No 68.08 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  oil industry
 Date Published: nan

 Avis juridique important|31971R1592Regulation (EEC) No 1592/71 of the Commission of 23 July 1971 on the classification of goods under heading No 68.08 of the Common Customs Tariff Official Journal L 166 , 24/07/1971 P. 0039 - 0039 Finnish special edition: Chapter 2 Volume 1 P. 0022 Danish special edition: Series I Chapter 1971(II) P. 0517 Swedish special edition: Chapter 2 Volume 1 P. 0022 English special edition: Series I Chapter 1971(II) P. 0577 Greek special edition: Chapter 02 Volume 1 P. 0135 Spanish special edition: Chapter 02 Volume 1 P. 0100 Portuguese special edition Chapter 02 Volume 1 P. 0100 REGULATION (EEC) No 1592/71 OF THE COMMISSION of 23 July 1971 on the classification of goods under heading No 68.08 of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 97/69 1 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff, and in particular Article 3 thereof; whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 1/71 2 of 17 December 1970, as last amended by Regulation (EEC) No 1528/71 3 of 12 July 1971, refers under heading 48.07, inter alia to paper and paperboard tarred, bituminised, asphalted, reinforced or not, wheter or not coated with sand or similar products, in rolls or sheets, and under heading 68.08 to articles of asphalt or of similar material (for example, of petroleum bitumen, or coal tar pitch); Whereas in Regulation (EEC) No 1203/70 4 of 26 June 1970 the Commission has adopted provisions for the application of the nomenclature of the Common Customs Tariff with a view to fixing a criterion for the classification of the articles in question ; whereas the criterion stated therein was based on the total weight of those articles, the limit having been fixed at 3000 grammes per square metre; whereas experience has shown that the above criterion does not enable sufficient account to be taken of the material which gives the articles in question their essential character ; whereas in the light of new technical developments in the manufacture of those products, other classification criteria should be sought that correspond more closely to economic facts and to the specific function of the articles in question; Whereas it is appropriate to determine whether or not those products, owing to the treatment that they have undergone, have lost their character of articles falling within Chapter 48 ; whereas, pursuant to General Rule 3 (b) for the interpretation of the nomenclature of the Common Customs Tariff, products are to be considered as having lost their character of articles falling within Chapter 48 when their base, whether or not impregnated with asphalt or a similar product, is coated on both sides with a layer of that material or is immersed in the same material; Whereas, in order to apply the above criterion, Regulation (EEC) No 1203/70 must be repealed; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Committee on the Common Customs Tariff Nomenclature; HAS ADOPTED THIS REGULATION: Article 1 Covering materials (for roofs in particular) in rolls or in the form of plates or sheets, whether or not cut to size or shape in a special manner (such as shingles or shingle-board), consisting of a base of paper or roofing felt, whether or not impregnated with asphalt or a similar product, but coated on both sides with a layer of that material or immersed in the same material, whether or not coated with mineral substances (sand, slate debris, stones, etc.), or with one side covered by a thin layer of metal (copper or aluminium in particular), shall fall within Common Customs Tariff heading No: 68.08 Articles of asphalt or of similar material (for example, of petroleum bitumen or coal tar pitch) 1OJ No L 14, 21.1.1969, p. 1. 2OJ No L 1, 1.1.1971, p. 1. 3OJ No L 162, 20.7.1971, p. 1. 4OJ No L 140, 27.6.1970, p. 15. Article 2 Commission Regulation (EEC) No 1203/70 of 26 June 1970 is hereby repealed. This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1971. For the Commission The President Franco M. MALFATTI